Citation Nr: 1028830	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  09-17 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.  

2.  Entitlement to an initial compensable disability evaluation 
for hemorrhoids.

3.  Entitlement to service connection for depression and anxiety 
with insomnia.  

4.  Entitlement to service connection for a neck/cervical spine 
disorder.  

5.  Entitlement to an initial compensable disability evaluation 
for left elbow tendonitis.  

6.  Entitlement to an initial compensable disability evaluation 
for bilateral pes cavus.

7.  Entitlement to an initial compensable disability evaluation 
for sinusitis, also claimed as a deviated nasal septum.

8.  Entitlement to an initial compensable disability evaluation 
for hypertension. 

9.  Entitlement to an initial evaluation in excess of 10 percent 
for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Salt Lake City, Utah, which denied service connection for 
bilateral hearing loss, a neck disorder, and depression and 
anxiety with insomnia, and assigned noncompensable disability 
evaluations for all the claimed disability evaluations that are 
currently on appeal.  

In a May 2009 rating determination, the North Little Rock RO 
increased the Veteran's disability for his headache disorder from 
noncompensable to 10 percent disabling, effective the date of the 
original grant of service connection. 

The Veteran appeared at a Travel Board hearing at the RO before 
the undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

The issues of service connection for depression/anxiety/insomnia 
and for a cervical spine/neck disorder; and the claims of higher 
evaluations for bilateral pes cavus; migraine headaches; 
tendonitis of the left elbow; sinusitis, also claimed as a 
deviated nasal septum; and hypertension, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action s required on his part.  


FINDINGS OF FACT

1.  A current bilateral hearing loss disability has not been 
demonstrated.

2.  The Veteran's hemorrhoids are not large, thrombotic, or 
irreducible, and there has been no demonstration of excessive 
redundant tissue; nor have they been shown to cause persistent 
bleeding, anal fissures, or secondary anemia at any time.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service and sensorineural hearing loss may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).

2.  The criteria for a compensable evaluation for hemorrhoids 
have not been met at any time.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.114, Diagnostic Code 7336 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Chronic diseases, such as organic disease of the nervous system 
(sensorineural hearing loss), will be presumed to have been 
incurred in service if it had become manifest to a degree of ten 
percent or more within one year of the Veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The provisions of 38 C.F.R. § 3.385 do not require that hearing 
loss be shown as defined in that regulation at the time of 
separation from service, if there is sufficient evidence to 
demonstrate a relationship between the Veteran's service and his 
current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A review of the Veteran's service treatment records reveals that 
at the time of a 
June 1986 examination, testing revealed pure tone thresholds, in 
decibels, of 15, 15, 15, 15, and 15, for the left ear; and 15, 5, 
0, 5 and 5 for the right ear, at 500, 1000, 2000, 3000, and 4000 
Hertz.

At the time of a November 1988 examination, testing revealed pure 
tone thresholds, in decibels, of 10, 5, 5, 5, and 10, for the 
left ear; and 10, 5, 5, 10, and 5, for the right ear, at 500, 
1000, 2000, 3000, and 4000 Hertz.

At the time of a November 1988 PNF examination, testing revealed 
pure tone thresholds, in decibels, of 5, 0, 0, 5, and 5, for the 
right ear; and 15, 5, 5, 5, and 5, for the left ear, at 500, 
1000, 2000, 3000, and 4000 Hertz.

At a September 1989 examination, testing revealed pure tone 
thresholds, in decibels, of 20, 10, 5, 5, and 15, for the left 
ear; and 5, 5, 0, 5, and 10, for the right ear, at 500, 1000, 
2000, 3000, and 4000 Hertz.

At a September 1991 examination, testing revealed pure tone 
thresholds, in decibels, of 5, 5, 5, 5, and 10 for the left ear; 
and 5, 5, 0, 0, and 0 for the right ear, at 500, 1000, 2000, 
3000, and 4000 Hertz.

At the time of an August 1995 PNF examination, testing revealed 
pure tone thresholds, in decibels, of 15, 0, 0, 0, and 5, for the 
right ear, and 35, 10, 0, 10, and 10 for the left ear, at 500, 
1000, 2000, 3000, and 4000 Hertz. The Veteran was noted to have 
hearing loss above the H-1 profile at the 500 frequency on the 
left. 

At the time of an August 2002 evaluation, testing revealed pure 
tone thresholds, in decibels, of 5, 5, 5, 10, and 10 for the 
right ear, and 5, 5, 10, 10, and 25 for the left ear, at 500, 
1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 
100 percent.  The Veteran had been referred to a private 
physician for this evalatuion and in a report accompanying the 
examination it was noted that the Veteran had had a completely 
normal audiological evaluation.  

In conjunction with his claim for service connection for hearing 
loss, the Veteran was afforded a March 2007 VA pre-discharge 
examination.  At the time of the examination, the Veteran denied 
any pre-military noise exposure.  The Veteran noted that during 
his period of service he was exposed to noise from aircraft 
engines and from loud radar transmissions.  The Veteran reported 
having occasionally stuffy ears.  

Testing revealed pure tone thresholds, in decibels, of 5, 5, 5, 
15, and 10, in the right ear, and 10, 10, 5, 15, and 25 for the 
left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech 
audiometry revealed speech recognition ability of 98 percent in 
the right ear and of 96 percent in the left ear. The examiner 
indicated that the Veteran had normal hearing, bilaterally.

Treatment records associated with the claims folder subsequent to 
service make no reference to any hearing loss.  

At the time of his February 2010 hearing, the Veteran testified 
as to having worked around aircrafts for the first five or six 
years of his service and them being retrained as an avionics 
technician.  He noted having had audiological evaluations 
performed in service.  He stated that he could not pinpoint the 
problems that he was currently having with his hearing, but he 
reported having to turn up the television a little louder and 
noted that on one occasion his wife asked him if he did not hear 
her.  

While the audiological results during service in September 1995 
revealed an elevated audiological threshold at 500 Hertz, 
subsequent testing, including an August 2002 in-depth evaluation, 
and the results of the March 2007 pre-discharge VA examination, 
has not shown such a hearing loss.  The results of these 
examinations have shown that the Veteran did not meet the 
criteria for a current hearing loss disability as defined by VA 
regulations.  There have also been no complaints or findings of 
hearing loss in treatment records associated with the file 
subsequent to service.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans Claims 
interpretation of section 1110 of the statute as requiring the 
existence of a present disability for VA compensation purposes 
cannot be considered arbitrary and therefore the decision based 
on that interpretation must be affirmed).

The United States Court of Appeals for the Federal Circuit has 
held that for purposes of showing a current disability, there 
must be evidence of the disability at the time of the claim for 
VA compensation, as opposed to some time in the past.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).

There was no showing of a hearing loss disability at the time of 
the Veteran's March 2007 VA examination and there has been no 
such showing since that time.

As the Veteran has pointed out, he has a long history of in-
service noise exposure as the result of his duties around 
aircraft; however, absent a showing of current disability, 
service connection cannot be granted.  While the Veteran may be 
competent to report diminished hearing, he has not been shown to 
have the requisite training or credentials needed to ascertain 
whether the auditory thresholds set forth in 38 C.F.R. § 3.385 
have been met.  

The competent evidence, consisting of audiology examinations, is 
to the effect that the Veteran does not currently have hearing 
loss as defined in 38 C.F.R. § 3.385.

Because a current disability has not been demonstrated, the 
presumptions referable to chronic diseases could not serve to 
establish service connection.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.303(b), 3.307, 3.309.

There is no current competent evidence of hearing loss within the 
meaning of 38 C.F.R. § 3.385.  The preponderance of the evidence 
is against the claim, reasonable doubt does not arise, and the 
claim is denied.





Hemorrhoids

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2009).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection is currently in effect for hemorrhoids, which 
has been assigned a noncompensable disability evaluation.  Under 
38 C.F.R. § 4.114, Diagnostic Code 7336, a noncompensable 
evaluation is warranted for mild or moderate hemorrhoids.  A 10 
percent evaluation is warranted for large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent disability 
evaluation is warranted for internal or external hemorrhoids with 
persistent bleeding and with secondary anemia or fissures.

At the time of the Veteran's March 2007 VA pre-discharge 
examination, he was noted to have had a thrombosed external 
hemorrhoid in 1994, at which time an excision and drainage was 
performed with good results.  The Veteran denied any subsequent 
surgery.  He described intermittent hemorrhoidal flares occurring 
two times per year mainly consisting of pain and swelling in the 
hemorrhoid region without associated bleeding.  The Veteran noted 
that the symptoms usually resolved on their own over a few days 
without additional treatment.  The Veteran stated that he did not 
require treatment for the condition.  He also denied any history 
of fissure or anemia.  Physical examination performed at that 
time revealed a normal anoderm without hemorrhoids or fissuring.  
There was a small rosette of internal hemorrhoids just inside the 
anal opening.  A diagnosis of internal hemorrhoids was rendered.  

Treatment records associated with the claims folder subsequent to 
the Veteran's release from service reveal no complaints or 
findings of hemorrhoids.  

At his February 2010 hearing, the Veteran reported having 
hemorrhoid problems one or two times per year.  He stated that he 
treated the hemorrhoids with over-the-counter medication.  He 
reported no problems with bleeding.  The Veteran noted that he 
just had an uncomfortable feeling when sitting, standing, or 
walking during these periods.  He stated that this would last 
about one week when it occurred.  The Veteran did not suggest 
that this disability rendered him unemployable, and there is no 
other evidence of record raising a claim for a total disability 
rating due to individual unemployability resulting from service-
connected disability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  

In short, the Veteran does not have large, thrombotic, or 
irreducible hemorrhoids.  There have also been no findings of 
excessive redundant tissue, which would be evidence of frequent 
recurrences.  There have also been no findings of fissures or 
secondary anemia.  As such, an initial compensable evaluation is 
not warranted at any time.  


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

The Veteran's hemorrhoid manifestations are contemplated by the 
rating schedule.  There have been no recent periods of 
hospitalizations for hemorrhoids.  There has also been no 
demonstration that the Veteran's hemorrhoids interfere with his 
employment.  

As such, the criteria for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

As it relates to the issue of an initial compensable disability 
evaluation for hemorrhoids, this appeal arises from disagreement 
with the initial evaluation assigned following the grant of 
service connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional VCAA 
notice is not required; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the claim of service connection for hearing loss, 
the Board notes that the RO, in a February 2007 letter, provided 
the Veteran with notice that informed him of the evidence needed 
to substantiate his claim.  The letter also told him what 
evidence he was responsible for obtaining and what evidence VA 
would undertake to obtain.  The letter further told him to submit 
relevant evidence in his possession.  The Veteran was also 
provided with notice as to the disability rating and effective 
date elements of the claim in the February 2007 letter.  The 
nature of the Veteran's claims, along with as the type of 
evidence needed to support the claims, were addressed during the 
February 2010 hearing.  See Bryant v. Shinseki, --- Vet. App. ---
-, No. 08-4080 (Jul. 1, 2010).

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary 
to decide this claim has been obtained.  No other relevant 
records have been identified.  The Veteran was afforded a VA pre-
discharge examination.  The Veteran's history as well as the 
necessary findings to properly decide and rate the Veteran's 
disabilities were set forth in the examination reports.  As such, 
the VA examinations performed in conjunction with the Veteran's 
claims are deemed to be adequate to properly decide the Veteran's 
current appeal.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, including 
by submission of statements and arguments presented by the 
representative organization and his testimony at the February 
2010 hearing.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the appeal.  
Based upon the foregoing, the duties to notify and assist the 
Veteran have been met, and no further action is necessary to 
assist the Veteran in substantiating this claim.  


ORDER

Service connection for bilateral hearing loss disability is 
denied.  

A compensable disability evaluation for hemorrhoids at any time 
is denied.





REMAND

As it relates to the claim of a higher evaluation for migraine 
headaches, the Board notes that at the time of his March 2007 
examination, the Veteran reported having right-sided headaches 
with photophobia and having to sit down, one to two times per 
month.  

At the time of his February 2010 hearing, the Veteran indicated 
that the headaches were now occurring two to three times per 
month.  He reported having to stop work and having to sit down.  
He noted that these episodes would last anywhere from one to two 
hours.  He further reported that he would also now have to lay 
down and not do anything.  Based upon the Veteran's testimony, 
there appears to have been a worsening of his condition since the 
time of the last VA examination performed in March 2007.  

With regard to his claim for a higher evaluation for tendonitis 
of the left elbow, the Board notes that at the time of his 
February 2010 hearing, the Veteran reported having an inability 
to lift his arm when compared to the right.  He noted that the 
pain would last two days when it occurred.  At the time of his 
February 2007 examination, the Veteran reported having no 
restrictions of the left elbow and noting flares only once every 
six months.  He also noted not having been incapacitated as a 
result of this disability in the past 12 months at the time of 
the February 2007 examination.  Based upon the Veteran's 
testimony, it appears that his symptoms have worsened since the 
time of the last VA examination.  

With regard to his pes cavus, the Board notes that at the time of 
his February 2010 hearing, the Veteran testified that his foot 
condition was giving him the most problems.  He noted that his 
feet constantly hurt.  He rated his foot pain as 8 out of 10.  At 
the time of his February 2007 VA examination, the Veteran was 
noted to have only mild pes cavus.  The examiner indicated that 
his foot examination was basically normal.  The Veteran also 
reported having only intermittent pain at that time.  Based upon 
the Veteran's testimony there appears to have been a worsening of 
his bilateral pes cavus.  

With regard to the Veteran's sinusitis, the Board notes that at 
his February 2010 hearing, the Veteran testified that he had 
constant blockage of his nasal passage.  He stated that he was 
getting crusting all the time and that he had to remove the crust 
manually.  At the time of his March 2007 VA examination, the 
Veteran reported only some dryness and some decreased right nasal 
breathing symptoms.  The examiner found that the examination was 
near normal at that time without apparent nasal obstruction.  
Based upon the testimony of the Veteran, there appears to have 
been an increase in symptomatology.  

With regard to the claim of an increased evaluation for 
hypertension, the Board notes that the last VA examination 
afforded the Veteran was in March 2007.  At the time of his 
February 2010 hearing, the Veteran noted that he continued to 
take medication for his hypertension and that he would have 
spikes in his blood pressure.  Based upon the Veteran's 
testimony, there appears to have been a possible worsening of his 
hypertension.  

As it relates to all the above issues, the Board notes that VA is 
obliged to afford a veteran a contemporaneous examination where 
there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The veteran is competent 
to provide an opinion that his disability has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, 
additional VA examinations to determine the extent of any current 
disabilities are warranted. 

As it relates to the claim of service connection for depression 
and anxiety with insomnia, the Board notes that at the time of 
the Veteran's February 2007 VA psychiatric examination, performed 
prior to his separation from service, the examiner noted that the 
Veteran had no psychiatric disorder or condition.  He indicated 
that the Veteran did have some type of sleep impairment but not 
to the point that he met the criteria for a sleep disorder.  The 
Board notes that subsequent to the February 2007 VA examination, 
the Veteran has been diagnosed as having insomnia in post-service 
treatment records that have been associated with the claims 
folder.  Based upon the recent diagnoses of insomnia, the Veteran 
should be afforded a VA examination to determine if any current 
psychiatric disorder, to include insomnia or any disorder 
resulting from insomnia, is related to the Veteran's period of 
service.  

As it relates to the issue of service connection for a neck 
disorder, the Board notes that the Veteran has testified as to 
having injured his neck after a whiplash injury in 2005.  He has 
reported having continuous problems with his neck since that 
time, including his post-service period.  While the Veteran was 
afforded a pre-discharge VA examination in February 2007, which 
resulted in a finding of a normal cervical examination, this 
examination occurred prior to his separation from service.  Based 
upon the Veteran's testimony, he should be afforded an additional 
VA examination to determine the nature and etiology of any 
current neck disorder, and its relationship, if any, to his 
period of service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA medical examination to address the 
severity of the service-connected migraine 
headaches, left elbow tendonitis, bilateral 
pes cavus, sinusitis, and hypertension; and 
the etiology of the claimed neck/cervical 
spine disorder.
All indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be available to the examiner.  

The examiner should indicate the frequency 
of headaches; and the frequency of 
prostrating headaches, and the economic 
impact, if any, caused by the headaches.

The examiner should next report the ranges 
of left elbow motion.  The examiner should 
report whether the left elbow tendonitis is 
manifested by weakened movement, excess 
fatigability, incoordination, pain, of 
flare ups.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should be expressed in terms 
of the degree of additional range-of-motion 
loss due to any weakened movement, excess 
fatigability, incoordination, pain or flare 
ups.

The examiner should indicate whether the 
Veteran's bilateral pes cavus disability is 
productive of (i) great toe dorsiflexed, 
some limitation of dorsiflexion at the 
ankle, and definite tenderness under the 
metatarsal heads, or (ii) all toes tending 
to dorsiflexion, limitation of dorsiflexion 
at the ankle to right angle, shortened 
plantar fascia, and marked tenderness under 
the metatarsal heads, and/or (iii) marked 
contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, vary 
painful callosities, and marked varus 
deformity.  

All criteria necessary for the evaluation 
of sinusitis must be addressed, including 
the number of incapacitating episodes in 
the past year that required antibiotic 
treatment of at least four to six weeks, 
and the amount of non-incapacitating 
episodes in the past year manifested by 
headaches, pain, and purulent discharge or 
crusting.  The presence or absence of 
osteomyelitis or near constant sinusitis 
should also be noted.

As to hypertension, blood pressure readings 
should be provided, and information about 
the Veteran's medical regimen, if any, 
should be included.

Finally, the examiner should indicate 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that the Veteran has a current cervical 
spine/neck disorder that is etiologically 
related to service.  

The examiner should provide a detailed 
rationale for all opinions rendered in a 
typewritten report.

2.  The Veteran should be scheduled for a 
VA psychiatric examination to determine the 
etiology of any current psychiatric 
disorder, to include depression with 
anxiety and insomnia.  The claims folder 
should be made available to the examining 
physician for review.

The examiner should offer an opinion on the 
following question:  Is it at least as 
likely as not (50 percent probability or 
greater) that any current psychiatric 
disorder, if found, is related to the 
Veteran's period of active service?  The 
examiner should provide a detailed 
rationale for this opinion in a typewritten 
report.

3.  To help avoid a future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate, the AMC/RO should 
readjudicate the remaining issues on 
appeal.  If any benefit sought is not fully 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record is 
returned to the Board for future review.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


